DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11, 13, 14, 18, 20, and 25-27, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

However, upon further review of the Applicant’s remarks and/or arguments, the Applicant argued that the prior art reference Tamura does not teach at least in part the limitation or concept that the “measurement configuration valid for a second cell”.
fig. 5 and pp0109 discussed and/or teaches that the measurement configuration that is received from the first base station (or cell) includes a list of the neighbor cell, and with this configuration information, a measurement precision of the neighbor cell can be more finely enhanced. As further discussed during the interview, the Examiner explained and/or interpreted that since the received measurement configuration includes the list of neighboring cell, therefore the measurement configuration is valid for the neighboring cell (i.e. second cell).
Thus, the Examiner respectfully disagrees with the Applicant’s interpretation that “the measurement configuration of Tamura is received from the first cell and is valid for the first cell”. The Examiner believes Tamura teaches the at least limitations as discussed above and/or below in the rejection.

Claim Objections
Claims 36-38 objected to because of the following informalities:  Claims 36-38 are missing.  Appropriate correction is required.
For examination purpose, the Examiner is assuming that these claims are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 7, 9-11, 13, 14, 18, 25, and 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US Publication No. 20130315075) in view of Kim et al. (US Publication No. 20200045764).

As to claims 1 and 13, Tamura teaches an apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to (fig. 2 and pp0246): receive, from a first cell, an indication of a measurement configuration valid for second cell (fig. 5 and pp0109, the measurement configuration includes a list of the neighbor cell), the second cell being a neighboring cell of the first cell (fig. 5 and pp0109, the measurement configuration includes a list of the neighbor cell, and pp0068, exchange of the measurement configuration information between the base stations), and measurement results to be reported by the apparatus to the second cell in a form that is understandable to the second cell to assist the second cell in establishing a multi- connectivity communication session for the apparatus after a radio link failure for the apparatus (fig. 5, pp0112, UE information response, and pp0070, a destination of the RLF report (rlf-report) from the terminal is not limited to the second base station, but may be another base station with which the terminal can communicate); perform at least one measurement in accordance with the measurement configuration responsive to a radio link failure of a radio link over which the apparatus is communicating with the first cell (fig. 5, pp0110, terminal performs the measurement (Measurement) and the radio link monitoring on the basis of the control information and the measurement configuration from the base station.  Upon detecting the radio link failure (RLF)); and report the measurement results of the at least measurement to the access node controlling the second cell (fig. 5, pp0112, UE information response, and pp0070, a destination of the RLF report (rlf-report) from the terminal is not limited to the second base station, but may be another base station with which the terminal can communicate). However, fails to explicitly mention that the measurement configuration originates from an access node controlling the second cell, and wherein the measurement configuration valid for the second cell indicates at least one measurement quantity to be measured by the apparatus for a specified set of cells neighboring the second cell.
In an analogous field of endeavor, Kim teaches the concept of the measurement configuration originates from an access node controlling the second cell (fig. 10, S1001, OPT1 measurement configuration includes candidate Pcell list e.g. whitelist or just neighbor cell list, and pp0119), and wherein the measurement configuration valid for the second cell indicates at least one measurement quantity to be measured by the apparatus for a specified set of cells neighboring the second cell (fig. 10, pp0097, pp0098, pp0099, based on the neighbor cell list included in the measurement configuration, the UE performs cell measurements with the cell list, and pp0114). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Tamura with the teachings of Kim to achieve the goal of efficiently and reliably providing in the case of radio link failure, a UE and a network that have improvement to keep data throughput with low latency and signaling cost (Kim, pp0012).
As to claims 2 and 14, Tamura in view of Kim teaches the limitations of the independent claims as discussed above. Tamura further teaches wherein the measurement configuration comprises an identity of the second cell (fig. 5 and pp0109, the measurement configuration includes a list of the neighbor cell).
As to claims 3, Tamura in view of Kim teaches the limitations of the independent claims as discussed above. Tamura further teaches wherein the measurement configuration comprises at least one measurement object for the second cell (fig. 5 and pp0094, measurement configuration includes a measurement object).
As to claim 4, Tamura in view of Kim teaches the limitations of the independent claims as discussed above. Tamura further teaches wherein the measurement configuration comprises at least one measurement object for a first carrier frequency (fig. 5 and pp0094, measurement configuration includes a measurement object, pp0059, and pp0075).
As to claims 6 and 18, Tamura in view of Kim teaches the limitations of the independent claims as discussed above. Tamura further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processing core, cause the apparatus to start performing the at least one measurement before re-establishment of the radio link is complete (fig. 1, and pp0144, the terminal measures the neighbor cells of the same frequency with the use of the measurement resource restriction.  Upon detecting the radio link failure (RLF), the terminal detects a suitable cell (Suitable Cell) with the use of cell selecting means, and selects the detected cell.  Then, the terminal transmits an RRC connection reestablishment request message (RRC Connection Reestablishment Request) to a base station), and to report results of the at least one measurement to a network after the radio link is re-established or during the re-establishment process (fig. 1, pp0146, the terminal completes the RRC connection reestablishment, RLF report (rlf-Report) including the value obtained by measuring the own cell with the use of the measurement resource restriction, and the value of the neighbor cell of the same frequency measured with the use of the measurement resource restriction).
As to claim 7, Tamura in view of Kim teaches the limitations of the independent claims as discussed above. Tamura further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processing core, cause the apparatus to re-establish the radio link with the second cell, and to report the results of the at least one measurement to the access node controlling the second cell (fig. 1, pp0144, pp0146, re-establish connection with a second base station).
As to claim 9, Tamura in view of Kim teaches the limitations of the independent claims as discussed above. Tamura further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processing core, cause the apparatus further to receive a plurality of measurement configurations from the first cell including the measurement configuration of the second cell, each measurement configuration being valid for a different cell neighboring the first cell (fig. 5, pp0232, measurement resource restriction may be common at the identical frequency, or may be set in distinction between the own cell and the neighbor cell, or may be set for each of the neighbor cells by setting the measurement resource restriction for the neighbor cells together with the cell list), to select the second cell for radio link re-establishment among a plurality of cells neighboring the first cell (fig. 5, select cell from the list of neighboring cells), and to select from among the plurality of measurement configurations a measurement configuration valid for the second cell, for performing the at least one measurement (fig. 5, select cell from the list of neighboring cells, and pp0102).
As to claim 10, Tamura in view of Kim teaches the limitations of the independent claims as discussed above. Tamura further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processing core, cause the apparatus further to receive a plurality of measurement configurations from the first cell including the measurement configuration of the second cell, each measurement configuration being valid for a different cell neighboring the first cell, and to select the second cell for radio link re-establishment among a plurality of cells neighboring the first cell (fig. 5, pp0232, measurement resource restriction may be common at the identical frequency, or may be set in distinction between the own cell and the neighbor cell, or may be set for each of the neighbor cells by setting the measurement resource restriction for the neighbor cells together with the cell list), wherein the selection is based, at least partly, on the apparatus having received the measurement configuration valid for the second cell (fig. 5, select cell from the list of neighboring cells in the measurement configuration, and pp0102, pp0232, measurement resource restriction may be common at the identical frequency, or may be set in distinction between the own cell and the neighbor cell, or may be set for each of the neighbor cells by setting the measurement resource restriction for the neighbor cells together with the cell list).
As to claim 11, Tamura in view of Kim teaches the limitations of the independent claims as discussed above. Tamura further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processing core, cause the apparatus to start performing the at least one measurement before selecting a cell for re-establishment (fig. 1, and pp0144, the terminal measures the neighbor cells of the same frequency with the use of the measurement resource restriction.  Upon detecting the radio link failure (RLF), the terminal detects a suitable cell (Suitable Cell) with the use of cell selecting means, and selects the detected cell.  Then, the terminal transmits an RRC connection reestablishment request message (RRC Connection Reestablishment Request) to a base station).
As to claim 25, Tamura teaches an apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core (fig. 2 and pp0246), cause the apparatus at least to: obtain a measurement configuration valid for second cell (fig. 5 and pp0109, the measurement configuration includes a list of the neighbor cell), the second cell being a neighboring cell of a cell controlled by the apparatus (fig. 5 and pp0109, the measurement configuration includes a list of the neighbor cell, and pp0068, exchange of the measurement configuration information between the base stations), and measurement results to be reported by the at least one user equipment to the second cell in a form that is understandable to the second cell to assist the second cell in establishing a multi- connectivity communication session for the at least one user equipment after a radio link failure for the at least one user equipment (fig. 5, pp0112, UE information response, and pp0070, a destination of the RLF report (rlf-report) from the terminal is not limited to the second base station, but may be another base station with which the terminal can communicate); and indicate the measurement configuration to the at least one user equipment (fig. 5 and pp0109, the measurement configuration includes a list of the neighbor cell transmitted to the terminal). However fails to explicitly teach that wherein the measurement configuration originates from an access node controlling the second cell, and wherein the measurement configuration valid for the second cell indicates at least one measurement quantity to be measured by the at least one user equipment for a specified set of cells neighboring the second cell.
In an analogous field of endeavor, Kim teaches the concept wherein the measurement configuration originates from an access node controlling the second cell (fig. 10, S1001, OPT1 measurement configuration includes candidate Pcell list e.g. whitelist or just neighbor cell list, and pp0119), and wherein the measurement configuration valid for the second cell indicates at least one measurement quantity to be measured by the at least one user equipment for a specified set of cells neighboring the second cell (fig. 10, pp0097, pp0098, pp0099, based on the neighbor cell list included in the measurement configuration, the UE performs cell measurements with the cell list, and pp0114). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Tamura with the teachings of Kim to achieve the goal of efficiently and reliably providing in the case of radio link failure, a UE and a network that have improvement to keep data throughput with low latency and signaling cost (Kim, pp0012).
As to claim 26, Tamura in view of Kim teaches the limitations of the independent claims as discussed above. Tamura further teaches wherein the indication is configured to enable the at least one user equipment to perform at least one measurement in accordance with the measurement configuration responsive to a radio link failure of a radio link over which the user equipment is communicating with the cell controlled by the apparatus (fig. 5, pp0110, terminal performs the measurement (Measurement) and the radio link monitoring on the basis of the control information and the measurement configuration from the base station. Upon detecting the radio link failure (RLF)).

Claim 8, 20, and 27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US Publication No. 20130315075) in view of Kim et al. (US Publication No. 20200045764) and further in view of Fujishiro et al. (US Publication No. 20160219604).

As to claims 8 and 20, Tamura in view of Kim teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the at least one memory and the computer program code are configured to, with the at least one processing core, cause the apparatus further to participate, after reporting the results of the at least one measurement, in a communication session wherein a user plane is received over at least two radio links, the at least two radio links comprising a first radio link to the second cell and a second radio link to another cell than the first or the second cell, the second radio link being selected at least partly based on the results.
In an analogous field of endeavor, Fujishiro teaches wherein the at least one memory and the computer program code are configured to, with the at least one processing core, cause the apparatus further to participate, after reporting the results of the at least one measurement, in a communication session wherein a user plane is received over at least two radio links (fig. 16, pp0090, dual connectivity, user plane connection with both MeNB and SeNB), the at least two radio links comprising a first radio link to the second cell and a second radio link to another cell than the first or the second cell, the second radio link being selected at least partly based on the results (fig. 16, pp0090, dual connectivity, user plane connection with both MeNB and SeNB, and pp0002, terminal simultaneously establishes a connection with a plurality of base stations, and pp0091, the UE 100 is capable of carrier aggregation using N number of cells managed by the MeNB 200-1 and M number of cells managed by the SeNB 200-2, simultaneously). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Tamura and Kim with the teachings of Fujishiro to achieve the goal of efficiently and reliably establishing connection simultaneously with a plurality of eNB to improve communication throughput in a communication system (Fujishiro, pp0088).
As to claim 27, Tamura in view of Kim teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the at least one memory and the computer program code are configured to, with the at least one processing core, cause the apparatus to obtain the measurement configuration by requesting it from the access node controlling the second cell 
In an analogous field of endeavor, Fujishiro teaches wherein the at least one memory and the computer program code are configured to, with the at least one processing core, cause the apparatus to obtain the measurement configuration by requesting it from the access node controlling the second cell (fig. 12, S237-S240, and pp0163-pp0165, new measurement configuration based on the additional request by the MeNB). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Tamura and Kim with the teachings of Fujishiro to achieve the goal of efficiently and reliably establishing connection simultaneously with a plurality of eNB to improve communication throughput in a communication system (Fujishiro, pp0088).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645